Citation Nr: 1756807	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-15 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for status post bilateral mastectomy for gynecomastia with residual non tender scars and right sided breast mass.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a December 2016 videoconference hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his December 2016 hearing, the Veteran testified that he most recently received treatment for his disability approximately a year and a half to two years ago at the White City VA Medical Center by M. Spolski.  See Board Hearing Transcript (Tr.) at 4, 12.  Review of the available treatment records shows the most recent VA treatment records are dated from October 2014, and do not show treatment for his disability within those records.  See, e.g., December 2012 report (noting the Veteran was self-conscious about his breast scars and does not go without a shirt because of it).  Inasmuch as there appears to be outstanding relevant VA treatment records, the claim must be remanded to secure such records.  38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

The Board notes that the Veteran was last afforded a VA examination in March 2012.  At the December 2016 hearing, the Veteran denied that his symptoms had worsened since the prior examination.  However, he also testified as to a loss of sensation, worse on the right than on the left, and this symptom is not reflected in the 2012 examination report.  As there is an indication of a potential worsening of the Veteran's disability since he was last examined, an updated VA examination should be furnished on remand.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding VA treatment records, to specifically include all records from the White City VA Medical Center dated since October 2014.  See Board Hearing Tr. at 4, 12.  

2. Then schedule the Veteran for a VA examination to assess the current severity of his status post bilateral mastectomy.  The claims file should be reviewed in conjunction with the examination.  All indicated tests and studies should be performed and all findings reported in detail.

3. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

